Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/442,727 filed on February 18, 2021.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
4.	The objection on the title of the invention has been withdrawn per the applicant’s response dated on 02/18/2021.

Claim Objections
5.	The objections on the claims 1, 3-5, 14-15 have been withdrawn per the applicant’s response dated on 02/18/2021.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.


10.	Claims 1-5, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (2014/0367711 A1) in view of Li et al. (2012/0155076 A1).
Regarding independent claim 1, Bibl et al. teaches an LED package structure (Fig. 2B), comprising:
a substrate (201, ¶72) having a die bond area; and
a light-emitting array (100, ¶72) disposed in the die bond area, wherein the light-emitting array (100) includes a plurality of non-secondarily excited first light-emitting units (see Fig. 2A) for generating a first light beam (red light R, left, see Fig. 2B) and a plurality of non-secondarily excited second light-emitting units (see Fig. 2A) for generating a second light beam (blue light B, right, see Fig. 2B);
wherein each of the first light-emitting units includes a first light-emitting chip (100 red, Fig. 2B) and a first wavelength conversion layer (110 used for red light, left, ¶72) covering the first light-emitting chip (100 red), and each of the second light-emitting units includes a second light-emitting chip (100 blue, Fig. 2B) and a second wavelength conversion layer (110 used for blue light, right) covering the second light-emitting chip (100);
or 750nm - 495nm = 255nm).
Bibl et al. is silent of disclosing wherein the plurality of non-secondarily excited first light-emitting units and the plurality of non-secondarily excited second light-emitting units are jointly arranged to form an outermost circle of the light-emitting array, each one of the plurality of non-secondarily excited first light-emitting units is arranged between any two ones of the plurality of non-secondarily excited second light-emitting units, and each one of the plurality of non-secondarily excited second light-emitting units is arranged between anyReply to Office Action of November 25, 2020 two ones of the plurality of non-secondarily excited first light-emitting units.
Li et al. teaches wherein (Fig. 3 top view) wherein the plurality of non-secondarily excited first light-emitting units (28 red R, ¶69, see Fig. 3) and the plurality of non-secondarily excited second light-emitting units (26 blue B, ¶69, see Fig. 3) are jointly arranged to form an outermost square of the light-emitting array (20, ¶69), each one of the plurality of non-secondarily excited first light-emitting units (28 red R) is arranged between any two ones of the plurality of non-secondarily excited second light-emitting units (26 blue B), and each one of the plurality of non-secondarily excited second light-
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Li et al., to modify the pixel arrangement of Bibl et al., in order to increase the total emitted light by reducing the probability of internal reflection within the encapsulation (¶71).
It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the LED arrangement in a circle shape at the outermost of the display and arrive at the claim 1 limitation. With respect to the limitation “outermost circle” of claim 1, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant). Changes in Shape: see MPEP 2144.04 IV: from square arrangement to circle arrangement.

Regarding claim 2, Bibl et al. and Li et al. teach all of the limitations of claim 1 from which this claim depends.

Even though Bibl et al. does not disclose the peak wavelength of the first emission light and the second emission light in the ranges from 580nm to 675nm that overlaps the quoted ranges per the claim 2 and from 520nm to 565nm fall under the second emission light wavelength, respectively, the said ratio is predictable by simple engineering optimization motivated by a design choice. In cases like the present, where patentability is said to be based upon particular chosen peak wavelength or upon another variable recited within the claims, applicant must show that the chosen peak wavelengths are critical. As such, the claimed peak wavelengths appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
See also MPEP 2144.05 –Obviousness of Range [R-5], paragraph (I, Overlap of Range).
Bibl et al. teaches the second emission light (blue light G) has a peak wavelength between 450nm - 495nm. However, Bibl et al. does not specifically teach the peak wavelength between 520nm and 565nm.

It should be noted that although the peak wavelength of the blue conversion material taught by Bibl et al. is not within the range specified in the present claim, it has be held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP §2144.05 I).
Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The differences in peak wavelength will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such wavelength is critical (MPEP §2144.05 II/III).

Regarding claim 3, Bibl et al. and Li et al. teach all of the limitations of claim 2 from which this claim depends.
Bibl et al. teaches wherein (Fig. 2B) the ratio between the number of the first light-emitting units (100 red lights, left) and the number of the second light-emitting units (100 green lights, middle) is between 0.5 and 1 (1/1= 1, see Fig. 2A), so that a white light has a color rendering index of 80 (this is a functional limitation).

    PNG
    media_image1.png
    644
    574
    media_image1.png
    Greyscale

Regarding claim 4, Bibl et al. and Li et al. teach all of the limitations of claim 2 from which this claim depends.
Bibl et al. teaches wherein (Fig. 2B) the first light-emitting chip (100 red light, left) and the second light-emitting chip (100 blue light, right) are both used to generate an emission light (red light or blue light), and the emission light is blue light or violet light.
Regarding claim 5, Bibl et al. and Li et al. teach all of the limitations of claim 2 from which this claim depends.
Bibl et al. is silent of disclosing wherein a transmittance of an emission light to the second wavelength conversion layer is between 0% and 16%.

Regarding claim 12, Bibl et al. and Li et al. teach all of the limitations of claim 1 from which this claim depends.
Bibl et al. teaches wherein (Fig. 2B) the first wavelength conversion layer (¶72, 110 used for red light) completely covers the first light-emitting chip (100).
Regarding claim 14, Bibl et al. and Li et al. teach all of the limitations of claim 1 from which this claim depends.
Bibl et al. teaches wherein (Fig. 1C) each of the first light-emitting chip (100 shown in Fig. 1A) and each of the second light-emitting chip (100) are vertical chips (the micro LED devices 100 include a vertical micro p-n diode between a bottom contact 104 and top contact 102, ¶53).
Regarding claim 15, Bibl et al. and Li et al. teach all of the limitations of claim 1 from which this claim depends.
non-secondarily excited first light-emitting units (100, ¶72) and the plurality of non-secondarily excited second light-emitting units (red light R) located on an outermost circle of the light-emitting array (green light G) are alternately arranged.
Regarding claim 16, Bibl et al. and Li et al. teach all of the limitations of claim 1 from which this claim depends.
Bibl et al. teaches wherein (Figs. 2A-2B) any two of the first light-emitting units (110 red light) located on the outermost circle (see Fig. 2B) of the light-emitting array (204 pixel) are not adjacent (they are separated by pixel, see Fig. 2A), and any two of the second light-emitting units (110 green light) located on the outermost circle of the light-emitting array (204 pixel) are not adjacent.

    PNG
    media_image1.png
    644
    574
    media_image1.png
    Greyscale

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (2014/0367711 A1) in view of Li et al. (2012/0155076 A1) as applied to claim 1 above, and further in view another embodiment of Bibl et al. (2014/0367711 A1) (Fig. 5B).
Regarding claim 13, Bibl et al. and Li et al. teach all of the limitations of claim 1 from which this claim depends.
Bibl et al. and Li et al. are explicitly silent of disclosing the LED package structure further comprises a retaining wall surrounding the light-emitting array and a light-transmissive protective layer limited in place by the retaining wall;

Another embodiment of Bibl et al., Fig. 5B teaches wherein (Fig. 5B) the LED package structure further comprises a retaining wall (124) surrounding the light-emitting array (Fig. 5B) and a light-transmissive protective layer (130) limited in place by the retaining wall (124);
the die bond area and the light-emitting array are covered by the light-transmissive protective layer (130).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by another embodiment of Bibl et al., and adding the surrounding wall and reflection layer, in order to protect the wavelength conversion layer 110 from oxygen or moisture absorption (¶70), and block incident light emitted from the micro LED device 100 from bleeding through the wavelength conversion layer 110 at the closest location to the micro LED device and improve the fill factor (¶82).

Response to Arguments
12.	It has been acknowledged that the applicant amended claims 1, 3-5, 14-15 per the response dated on 02/18/2021.


Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819